       Case 2:19-cv-04694-SRB Document 46 Filed 12/23/19 Page 1 of 3



                                No. 19-17513

                  UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT

JESSICA MIRACLE, et al.,
                                          On Appeal from the United States
      Plaintiffs-Appellants,              District Court for the District of
                                          Arizona
v.
                                          No. 2:19-cv-04694-SRB
KATIE HOBBS, in her official capacity
as Arizona Secretary of State,

      Defendant-Appellee.



                NOTICE OF WITHDRAWAL OF COUNSEL


                                        Mark Brnovich
                                          Attorney General of Arizona

                                        Joseph E. La Rue
                                           Senior Litigation Counsel
                                        Drew C. Ensign
                                           Deputy Solicitor General
                                        Kara Karlson
                                           Assistant Attorney General
                                        2005 North Central Avenue
                                        Phoenix, AZ 85007
                                        Telephone: (602) 542-4951
                                        Fax: (602) 542-4385
                                        kara.karlson@azag.gov
                                        joseph.larue@azag.gov
                                        adminlaw@azag.gov

                                        Attorneys for Defendant-Appellee
                                        Katie Hobbs
          Case 2:19-cv-04694-SRB Document 46 Filed 12/23/19 Page 2 of 3



      PLEASE TAKE NOTICE that Assistant Attorney General Joseph E.

La Rue has accepted a position with another law office and so withdraws as

counsel for Defendant-Appellee Arizona Secretary of State Katie Hobbs in this

matter.

      Deputy Solicitor General Drew Ensign and Assistant Attorney General Kara

Karlson continue their representation of the Secretary.

      RESPECTFULLY SUBMITTED this 23rd day of December, 2019.

                                        MARK BRNOVICH
                                        ARIZONA ATTOREY GENERAL

                                        by:

                                         s/ Joseph E. La Rue
                                        Joseph E. La Rue
                                        Senior Litigation Counsel
                                        Drew C. Ensign
                                        Deputy Solicitor General
                                        Kara Karlson
                                        Assistant Attorney General
                                        Attorneys for Defendant-Appellee Arizona
                                        Secretary of State Katie Hobbs




                                         1
        Case 2:19-cv-04694-SRB Document 46 Filed 12/23/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the above Notice of Withdrawal of

Counsel with the Clerk of the Court for the United States Court of Appeals for the

Ninth Circuit by using the appellate CM/ECF system on December 23rd, 2019. I

certify that all participants in the case are registered CM/ECF users and that service

will be accomplished by the appellate CM/ECF system.

      Dated: December 23rd, 2019

                                          s/ Joseph E. La Rue




                                          2
